United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF JUSTICE, BUREAU OF
PRISONS, Fort Dix, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John Nicholas Hernick II, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2151
Issued: April 1, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2013 appellant filed a timely appeal of the March 27, 2013 Office of
Workers’ Compensation Programs’ (OWCP) decision denying his request for reconsideration as
it was not timely filed and failed to establish clear evidence of error.1 As more than one year
elapsed from the last merit decision of January 4, 2012 to the filing this appeal, pursuant to 20
C.F.R. § 501.2(c) and 501.3, the Board does not have jurisdiction over the merits of this case.2
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the grounds that it was not timely filed and did not demonstrate clear evidence of error.

1
2

On February 26, 2014 the Board issued an order denying appellant’s request for oral argument.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to appeal
to the Board. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on and after November 19,
2008, a claimant has 180 days to file an appeal with the Board. See 20 C.F.R. § 501.3(e).

FACTUAL HISTORY
On April 5, 2011 appellant, then a 75-year-old city medical officer, filed an occupational
disease claim alleging that he developed an emotional condition causally related to factors of his
federal employment. He claimed he experienced a cardiac incident in the course of his
employment.
By decision dated June 13, 2011, OWCP denied appellant’s claim as he had not
established an injury in the performance of duty. It found that he failed to provide a factual basis
to support his claim or any medical evidence containing a medical diagnosis in connection with
the incident.
Appellant requested a video hearing, which was held on October 13, 2011. He submitted
additional documents, statements from his representative dated November 11, 14 and
December 6, 2011 with attachments; and an August 6, 2011 report from Dr. Joely P. Esposito, a
licensed psychologist. On November 30, 2011 OWCP received a November 29, 2011 statement
from the employing establishment regarding a November 12, 2011 statement by Kathleen
Kiernan.
By decision dated January 4, 2012, OWCP’s hearing representative affirmed the June 13,
2011 decision on the grounds that appellant failed to identify a compensable factor of
employment incurred in the performance of his federal duties. The hearing representative found
that on January 4, 2011 appellant had attended a meeting at which he was advised there had been
a policy change which prevented a physician from entering a chart entry of “no show” on the
chart when an inmate failed to present for an appointment. Ancillary to such, a physician would
be required to seek out the inmate on the compound and bring them to the health unit. The
hearing representative found that the change in policy was an administrative matter with no error
or abuse on behalf of the employing establishment. The hearing representative further found that
appellant failed to present sufficient evidence to support that he worked overtime during the time
the change in policy was alleged to have occurred.
In a letter dated January 3, 2013, appellant requested reconsideration. He argued that the
38-page January 15, 2005 program statement of the Health Services Administrator (HSA) and
the August 16, 2012 e-mail from Charleston Iwuagwu, Regional HSA -- MXR, show that
appellant, who was then acting clinical director, was the only person authorized to make such a
policy change on January 4, 2011, not the employing establishment’s HSA Michelle Baker.
Thus, appellant argued that error or abuse of authority by HSA Baker was, in fact, an
employment factor arising in the performance of his work duties as acting clinical director and
the medical evidence establishes that he developed one or more totally disabling medical
conditions as a result of such an employment factor.
In his August 16, 2012 e-mail, Mr. Iwuagwu stated that physicians are under the
oversight of the clinical director and not HSA. He further stated that while HSA has the
administrative oversight of the entire Health Services Unit, the assignment of physician
tasks/duties and/or change thereof is carried out by the clinical director.

2

By decision dated March 27, 2013, OWCP denied appellant’s request for reconsideration
finding that it was not timely filed and failed to present clear evidence of error.
LEGAL PRECEDENT
OWCP, through regulations, has imposed limitations on the exercise of its discretionary
authority under section 8128(a) of FECA.3 It will not review a decision denying or terminating a
benefit unless the application for review is filed within one year of the date of that decision.4
When an application for review is untimely, OWCP undertakes a limited review to determine
whether the application presents clear evidence that its final merit decision was in error.5 Its
procedures state that OWCP will reopen a claimant’s case for merit review, notwithstanding the
one-year filing limitation set forth under section 10.607 of OWCP regulations,6 if the claimant’s
application for review shows clear evidence of error on the part of OWCP.7 In this regard,
OWCP will limit its focus to a review of how the newly submitted evidence bears on the prior
evidence of record.8
To establish clear evidence of error, a claimant must submit evidence relevant to the issue
which was decided by OWCP.9 The evidence must be positive, precise and explicit and must
manifest on its face that OWCP committed an error. Evidence which does not raise a substantial
question concerning the correctness of OWCP’s decision is insufficient to establish clear
evidence of error. It is not enough to merely show that the evidence could be construed so as to
produce a contrary conclusion. This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and
whether the new evidence demonstrates clear error on the part of OWCP. To show clear
evidence of error, the evidence submitted must be of sufficient probative value to prima facie
shift the weight of the evidence in favor of the claimant and raise a substantial question as to the
correctness of OWCP’s decision.10
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard. The claimant must present evidence which on its face shows that OWCP
made an error (for example, proof that a schedule award was miscalculated). Evidence such as a
3

See J.W., 59 ECAB 507 (2008); Mary A. Ceglia, 55 ECAB 626 (2004).

4

20 C.F.R. § 10.607; see B.W., Docket No. 10-323 (issued September 2, 2010); A.F., 59 ECAB 714 (2008);
Gladys Mercado, 52 ECAB 255 (2001).
5

D.G., 59 ECAB 455 (2008); Cresenciano Martinez, 51 ECAB 322 (2000).

6

20 C.F.R. § 10.607.

7

See M.L., Docket No. 09-956 (issued April 15, 2010); Robert G. Burns, 57 ECAB 657 (2006).

8

Andrew Fullman, 57 ECAB 574 (2006); Alberta Dukes, 56 ECAB 247 (2005).

9

F.R., Docket No. 09-575 (issued January 4, 2010); S.D., 58 ECAB 713 (2007); Joseph R. Santos, 57 ECAB
554 (2006).
10

J.S., Docket No. 10-385 (issued September 15, 2010); D.D., 58 ECAB 206 (2006); Robert G. Burns, supra note

7.

3

detailed, well-rationalized medical report which, if submitted before the denial was issued,
would have created a conflict in medical opinion requiring further development, is not clear
evidence of error.11 The Board makes an independent determination of whether a claimant has
submitted clear evidence of error on the part of OWCP.12
ANALYSIS
OWCP properly determined that appellant failed to file a timely application for review.
Its procedures provide that the one-year time limitation period for requesting reconsideration
begins on the date of the original OWCP decision.13 A right to reconsideration within one year
also accompanies any subsequent merit decision on the issues.14 The Board notes that, for merit
decisions issued prior to August 29, 2011, OWCP’s procedures provided that the timeliness for a
reconsideration request was determined not by the date OWCP received the request, but by the
postmark on the envelope.15 OWCP’s new procedures as of August 29, 2011 require that for all
merit decisions issued on and after August 29, 2011, the timeliness of a reconsideration request
is determined by the date the request is received by OWCP.16 As appellant’s January 3, 2013
request for reconsideration was received by OWCP on January 11, 2013, more than one year
after the last merit decision of January 4, 2012, it was untimely. Consequently, he must
demonstrate clear evidence of error by OWCP in denying his claim for compensation.17
The underlying claim for compensation was denied on the grounds that appellant had not
established a compensable factor of employment. On reconsideration, he alleged that the new
evidence supports error or abuse by the employing establishment in implementing the change in
policy on January 4, 2011. The 38-page January 15, 2005 program statement of HSA and the
August 16, 2012 e-mail from Mr. Iwuagwo show HSA has the administrative oversight of the
entire Health Services Unit and the clinical director provides the assignment of physician
tasks/duties. However, appellant did not submit probative evidence establishing clear evidence
of error in the finding that there was no error or abuse by the employing establishment in
implementing the change in policy on January 4, 2011. As noted above, it is not enough merely
to show that the evidence could be construed so as to produce a contrary conclusion. The weight
of the evidence must shift in favor of the claimant. Appellant did not show clear evidence of
error in OWCP’s finding as to no compensable factors of employment as contributing to his
condition.

11

James Mirra, 56 ECAB 738 (2005); Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations,
Chapter 2.1602.3(c) (October 2011).
12

See M.L., supra note 7; G.H., 58 ECAB 183 (2006); Jack D. Johnson, 57 ECAB 593 (2006).

13

20 C.F.R. § 10.607(a).

14

Robert F. Stone, 57 ECAB 393 (2005).

15

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3(b)(1) (January 2004).

16

Id. at Chapter 2.1602.4(e) (August 29, 2011).

17

Supra note 14; see D.G., 59 ECAB 455 (2008); Debra McDavid, 57 ECAB 149 (2005).

4

On appeal, appellant contends that his reconsideration request was timely filed as it was
mailed on January 4, 2013. As noted above, the evidence demonstrates that his reconsideration
request was received after the one-year time period elapsed. Appellant also asserted that the
employing establishment committed error or abuse in making and implementing an unauthorized
policy change on January 4, 2011 which caused him to suffer disabling compensable emotional
stressors triggering physical injuries. As noted above, it is not enough merely to show that the
evidence could be construed so as to produce a contrary conclusion. The weight of the evidence
must shift in favor of the claimant. Appellant did not show clear evidence of error in OWCP’s
finding as to no compensable factors of employment as contributing to his condition.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as it
was untimely filed and insufficient to establish clear evidence of error.
ORDER
IT IS HEREBY ORDERED THAT the March 27, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: April 1, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

